DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/18/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5, 10, 11, and 15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, and similarly in claim 11, 7th limitation cites, “… the disparity between the first reference line in the first image and the corrected first reference line in the second image” (emphasis added). Examiner is unclear if the corrected first reference line in the second image is in reference to the corrected pixel location of the of the first reference line in the second image of the 6th limitation. Examiner requests the clarification on if the value of the corrected first reference line and if there is a distinction between a corrected first reference line and a corrected pixel location of the first reference line. For the purposes of prosecution, Examiner is interpreting the corrected first reference line to refer to the result of correcting the first reference in the second image by disparity.

Claim 5, and similarly in claim 15, cites, “configured to calculate the parameter by non-linear optimization” (emphasis added).  Examiner is unclear if this parameter is in reference to the correction parameter that is calculated in independent claim 1 or if this is in reference to a new parameter which is calculated by a non-linear optimization.  Examiner requests clarification on whether “the parameter” of claim 5 is in reference to the correction parameter or if there is a distinction in how this parameter is being used differently.  For the purposes of prosecution, examiner will interpret the parameter by non-linear optimization is a calculated correction parameter for determining distance.
Claim 10 cites, “wherein the parameter is a parameter for calibrating a camera,” (emphasis added). For similar reasons above regarding claims 5 and 15, Examiner is unclear if this parameter is in reference to the correction parameter that is calculated in in independent claim 1 or if this is in reference to a new parameter for calibrating a camera.  Examiner requests clarification on whether “the parameter” of claim 10 is in reference to the correction parameter or if there is a distinction in how this parameter is being used differently.  For the purposes of prosecution, examiner will interpret the parameter for calibrating a camera is also a correction parameter for determining distance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5, 9, 10, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Khwaja et al. ("Khwaja" US 20200020075).


Regarding claim 1, Khwaja teaches an image processing device used in determining a distance to an object, comprising: 
a memory that stores a stereo image of the object including first and second images, wherein the object is captured in the images; and [Khwaja – Para 0046, 0044: teaches Objects within a FOV of camera 212 may be captured by an image sensor of camera 212, and objects outside the FOV may not appear on the image sensor, wherein the camera captures and stores images or videos in digital format. Para 0082: teaches non-volatile memory of camera system 210]
a processor configured to: [Khwaja – Para 0199: teaches Where appropriate, I/O interface 3308 may include one or more device or software drivers enabling processor 3302 to drive one or more of these I/O devices]
detect first and second reference lines [i.e. edge/contrast lines] in the first image and corresponding first and second reference lines in the second image; 
[Khwaja – Para 0037: teaches edge detection may be performed on these images using sobel gradients to calculate image edges and contrast lines (see for example FIG. 23) such that images can be compared to each other.]
determine a pixel location [i.e. grid point] of the first reference line in the second image; [Khwaja – Para 0037, 0131, 0132: teaches grid optimization may include dividing each of the images into grid points (see for example, FIGS. 24A-24F) and recursively moving the grid points and corresponding portions of the images so as to minimize the difference in edge lines between features in the overlapping region of the two images]
calculate a disparity [i.e. difference] between the first and second images including a disparity between the first reference lines of the first and second images; [Khwaja – Para 0155, 0157, 0037, Fig. 20: teaches at step 2006, differences in the region of overlap between the first and second images are determined.  In particular embodiments, to determine the differences, edge detection is performed on the images to calculate image edges and/or contrast lines (e.g., see FIG. 23) and then differences in edge lines between a feature in the first image and a corresponding feature in the second image are determined.]
correct, using the calculated disparity, the pixel location of the first reference line in the second image via a homography transformation; and [Khwaja – Para 0101, 0107: teaches an estimation of camera displacement between images I-6 and I-7 may be determined using a homography matrix based on the matched pairs of corresponding feature points.  The stitch parameters that are used to adjust and align images I-6 and I-7 to form the merged stitched image 620 may be calculated using the homography matrix]
calculate a correction parameter for determining the distance from the image processing device to the object, the correction parameter being different from a homography matrix used in the homography transformation and indicating a difference between the first and second images with respect to a yaw angle direction, based on a distance between the first and second reference lines in the first image and the disparity between the first reference line in the first image and the corrected first reference line in the second image.  [Khwaja – Para 0120, 0072, 0073: teaches depth information (e.g. obtained from a depth sensor or triangulation of objects in images using the stereo image pairs) may be to segregate the feature point matching based on the proximity of the features points to the camera, wherein depth information is used to determine a distance from a camera to an object. Para 0109: teaches at step 1135, the difference between the yaw rotations of consecutive homography matrices may be checked, as illustrated in the example of FIG. 11. If the difference is within ±2-3° of the expected difference based on the calibrated data, described above, the image adjustments may be considered to be correct. Para 0181, 0182: teaches misalignment may be calculated based on a distance between a feature point in one image and the corresponding feature point in a second image with which it should align. Para 0101, 0107: teaches an estimation of camera displacement between images I-6 and I-7 may be determined using a homography matrix based on the matched pairs of corresponding feature points.  The stitch parameters that are used to adjust and align images I-6 and I-7 to form the merged stitched image 620 may be calculated using the homography matrix]

Regarding claim 4, Khwaja teaches the image processing device according to claim 1, wherein 
the processor is configured to correct the pixel location of the first reference line in the second image without generating a corrected image of the second image. [Khwaja – Para 0037: teaches grid optimization may include dividing each of the images into grid points (see for example, FIGS. 24A-24F) and recursively moving the grid points and corresponding portions of the images so as to minimize the difference in edge lines between features in the overlapping region of the two images or to minimize the difference between the normalized gradients of overlapping regions of the two images]

Regarding claim 5, Khwaja teaches the image processing device according to claim 1, wherein
the processor is configured to calculate the parameter by non-linear optimization. [Khwaja – Para 0100, 0105, 0118: teaches estimated camera parameters may be optimized iteratively or by using a group numeric approach for multiple non-linear values] 

Regarding claim 9, Khwaja teaches the image processing device according to claim 1, wherein 
the processor is configured to perform edge detection for detecting the first and second reference lines in the first image. [Khwaja – Para 0037: teaches Edge detection may be performed on these images using sobel gradients to calculate image edges and contrast lines (see for example FIG. 23) such that images can be compared to each other; also see paragraphs 100 and 155]

Regarding claim 10, Khwaja teach the image processing device according to claim 1, wherein 
the parameter is a parameter for calibrating a camera that has captured the stereo image. [Khwaja – Para 0084: teaches calibration parameters for the camera based on captured images of the calibration markings.]

Regarding claim 15, Khwaja and Zhang do not explicitly teach claim 15.  However, Kolagunda teaches the driving assistance system according to claim 11, wherein 
the processor is configured to calculate the parameter by non-linear optimization. [Khwaja – Para 0100, 0105, 0118: teaches estimated camera parameters may be optimized iteratively or by using a group numeric approach for multiple non-linear values] 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja as applied to claim 1 above, and further in view of Wang (“Wang” US 20140133741).

Regarding claim 6, Khwaja do not explicitly teach claim 6.  However, Wang teaches the image processing device according to claim 1, wherein 
the processor is configured to 
estimate the pixel position of the first reference line in the second image based on the detected first reference line in the first image and the calculated disparity. [Wang – Para 0143-0145: teaches a line pair determining unit finds its corresponding line in the other image of the stereo image pair, wherein, based on the disparity on each pixel of the currently processing line, the pixel in another image corresponding to each pixel is obtained]
Khwaja and Wang are analogous in the art because they are from the same field of stereo images [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khwaja in view of Wang to second image pixel lines for the reasons of improving efficiency and accuracy of line pair determining by utilizing the disparity information to get the candidate corresponding lines especially in cases unsolved by conventional techniques [Para 0146]. 

Regarding claim 7, Khwaja and Wang teach the image processing device according to claim 6, wherein the processor is configured to, before estimating the pixel location of the first reference line in the second image, estimate pixel positions of a plurality of points in the second image corresponding to a plurality of points of the first reference line in the first image [Khwaja – Para 0095, Fig. 11: teaches at step 1105, the step of feature extraction on overlapped areas, position (e.g. within the grid or within search region) of feature points and the contrast values of each feature points may be stored.  Examiner notes: this takes place before step 1110, wherein the features are matched]
  

Claim(s) 11, 14, 17, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja et al. (“Khwaja” US 20200020075), and further in view of Zhang et al. (“Zhang” US 20170341583).

Regarding claim 11, Khwaja teaches A driving assistance system comprising: 
a stereo camera configured to acquire a stereo image of an object including first and second images, wherein the object is captured in the images; [Khwaja – Para 0046, 0044: teaches Objects within a FOV of camera 212 may be captured by an image sensor of camera 212, and objects outside the FOV may not appear on the image sensor, wherein the camera captures and stores images or videos in digital format. Para 0082: teaches non-volatile memory of camera system 210]
an image processing device that includes a processor configured to: [Khwaja – Para 0199: teaches Where appropriate, I/O interface 3308 may include one or more device or software drivers enabling processor 3302 to drive one or more of these I/O devices] 
detect first and second reference lines in the first image and corresponding3Application No. 16/285,105Docket No.: TAI/2528US Reply to Office Action of February 18, 2022first and second reference lines in the second image, [Khwaja – Para 0037: teaches edge detection may be performed on these images using sobel gradients to calculate image edges and contrast lines (see for example FIG. 23) such that images can be compared to each other.]
determine a pixel location of the first reference line in the second image, [Khwaja – Para 0037, 0131, 0132: teaches grid optimization may include dividing each of the images into grid points (see for example, FIGS. 24A-24F) and recursively moving the grid points and corresponding portions of the images so as to minimize the difference in edge lines between features in the overlapping region of the two images]
calculate a disparity between the first and second images including a disparity between the first reference lines of the first and second images, [Khwaja – Para 0155, Fig. 20: teaches at step 2006, differences in the region of overlap between the first and second images are determined.  In particular embodiments, to determine the differences, edge detection is performed on the images to calculate image edges and/or contrast lines (e.g., see FIG. 23) and then differences in edge lines between a feature in the first image and a corresponding feature in the second image are determined.]
correct, using the calculated disparity, the pixel location of the first reference line in the second image via a homography transformation, [Khwaja – Para 0101, 0107: teaches an estimation of camera displacement between images I-6 and I-7 may be determined using a homography matrix based on the matched pairs of corresponding feature points.  The stitch parameters that are used to adjust and align images I-6 and I-7 to form the merged stitched image 620 may be calculated using the homography matrix]
calculate a correction parameter for determining a distance from the stereo camera to the object, the correction parameter being different from a homography matrix used in the homography transformation and indicating a difference between the first and second images with respect to a yaw angle direction, based on a distance between the first and second reference lines in the first image and the disparity between the first reference line in the first image and the corrected first reference line in the second image, [Khwaja – Para 0120, 0072, 0073: teaches depth information (e.g. obtained from a depth sensor or triangulation of objects in images using the stereo image pairs) may be to segregate the feature point matching based on the proximity of the features points to the camera, wherein depth information is used to determine a distance from a camera to an object. Para 0109: teaches at step 1135, the difference between the yaw rotations of consecutive homography matrices may be checked, as illustrated in the example of FIG. 11. If the difference is within ±2-3° of the expected difference based on the calibrated data, described above, the image adjustments may be considered to be correct. Para 0181, 0182: teaches misalignment may be calculated based on a distance between a feature point in one image and the corresponding feature point in a second image with which it should align. Para 0101, 0107: teaches an estimation of camera displacement between images I-6 and I-7 may be determined using a homography matrix based on the matched pairs of corresponding feature points.  The stitch parameters that are used to adjust and align images I-6 and I-7 to form the merged stitched image 620 may be calculated using the homography matrix] 

Khwaja do not explicitly teach correct the first and second image using the calculated correction parameter, and output the corrected first and second images; and
a driving assistance device configured to output information for assisting a driver based on the first and second images output by the image processing device.  

However, Zhang teaches correct the first and second image using the calculated correction parameter, and output the corrected first and second images; and [Zhang – Para 0058: teaches calibration manager module 304 updates the calibration data 320 stored in the calibration datastore 300.  Para 0110: teaches at 1018, the method adjusts the boundary lines of the stitched image to compensate for the pivot angle 338. At 1020, the method stitches the images of the image streams in the trailer camera image data 330 and the vehicle camera image data 332 along the boundary lines and blends the images of the image streams in the blending zones defined by the retrieved blending coefficient 346 to generate a uniform, seamless image stream]

a driving assistance device configured to output information for assisting a driver based on the first and second images output by the image processing device.  [Zhang – Para 0039, 0023: teaches the controller 40 also receives and processes the image data to generate a view for rendering on the display 54 that assists in coupling the trailer 8 to the vehicle 10]

Khwaja and Zhang are analogous in the art because they are from the same field of imaging from a vehicle [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khwaja’s reference lines in view of Zhang to environment and navigating sensing for the reasons of improving user safety by allowing the user view an environment surrounding the vehicle/trailer and determine trailer dynamics [Para 0003].

Regarding claim 14, Khwaja and Zhang teaches the driving assistance system according to claim 11, wherein 
the processor is configured to correct the pixel location of the first reference line in the second image without generating a corrected image of the second image. [Khwaja – Para 0037: teaches grid optimization may include dividing each of the images into grid points (see for example, FIGS. 24A-24F) and recursively moving the grid points and corresponding portions of the images so as to minimize the difference in edge lines between features in the overlapping region of the two images or to minimize the difference between the normalized gradients of overlapping regions of the two images]

Regarding claim 17, Khwaja and Zhang teach the driving assistance system according to claim 11, wherein the processor is configured to, before estimating the pixel location of the first reference line in the second image,
estimate pixel location of a plurality of points in the second image corresponding to a plurality of points of the first reference line in the first image, and [Khwaja – Para 0095, Fig. 11: teaches at step 1105, the step of feature extraction on overlapped areas, position (e.g. within the grid or within search region) of feature points and the contrast values of each feature points may be stored.  Examiner notes: this takes place before step 1110, wherein the features are matched]

Regarding claim 19, Khwaja and Zhang do not explicitly teach claim 19.  However, Liao teaches the driving assistance system according to claim 11, wherein 
the processor is configured to perform edge detection for detecting the first and second reference lines in the first image. [Khwaja – Para 0037: teaches Edge detection may be performed on these images using sobel gradients to calculate image edges and contrast lines (see for example FIG. 23) such that images can be compared to each other]

Claims 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khwaja and Zhang as applied to claim 1 above, and further in view of Wang (“Wang” US 20140133741).

Regarding claim 16, Khwaja and Zhang do not explicitly teach claim 16. However, Wang teaches the driving assistance system according to claim 11, wherein
the processor is configured to 
estimate the pixel location of the first reference line in the second image based on the detected first reference line in the first image. [Wang – Para 0143-0145: teaches a line pair determining unit finds its corresponding line in the other image of the stereo image pair, wherein, based on the disparity on each pixel of the currently processing line, the pixel in another image corresponding to each pixel is obtained]
Khwaja and Wang are analogous in the art because they are from the same field of stereo images [abstract].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Khwaja in view of Wang to second image pixel lines for the reasons of improving efficiency and accuracy of line pair determining by utilizing the disparity information to get the candidate corresponding lines especially in cases unsolved by conventional techniques [Para 0146].  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYCEE IMPERIAL whose telephone number is (571)270-0604. The examiner can normally be reached 8-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nasser Goodarzi can be reached on 571.272.4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAYCEE IMPERIAL/Examiner, Art Unit 2426



/NASSER M GOODARZI/Supervisory Patent Examiner, Art Unit 2426